DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach all of the features of the present claims. The closest prior art is as follows.
Levinson teaches a method for information fusion in multi-domain operational environment, the method comprising steps of:
receiving a first plurality of detection tags containing domain agnostic information related to one or more targets of interest (502);
combining target detection statistics contained in the first plurality of detection tags to provide a fused estimate of a probability of a correct identification of a target of the one or more targets of interest (504, 506);
combining target geolocation statistics contained in the first plurality of detection tags to provide a fused estimate of a location of the target of the one or more targets of interest (1204); and
generating one or more fused detection tags containing at least the combined target detection statistics and the combined target geolocation statistics (1506).
The prior art fails to teach receiving from data sources that include sensors configured to collect sensed data and automated target recognition modules configured to process sensed data for target detection and recognition, generating one or more fused detection tags containing at least the combined target detection statistics and the combined target geolocation statistics; determining whether the one or more fused detection tags meets a threshold condition; and if it is determined that 
No single reference teaches the features discussed above. Further, it would not have been obvious to one of ordinary skill in the art at the time of invention to combine any references to arrive at the above teachings. Therefore, the independent claims are found to be allowable. All further claims depend from the independent claims and are therefore also found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose telephone number is (571)270-5031.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAFFERTY D KELLY/Examiner, Art Unit 2876